FIRST DISTRICT COURT OF APPEAL
                  STATE OF FLORIDA
                 _____________________________

                         No. 1D17-4313
                 _____________________________

GENESIS MINISTRIES, INC.,
a Delaware Corporation,

    Appellant,

    v.

GREGORY S. BROWN, as Property
Appraiser for Santa Rosa
County, Florida; STAN COLIE
NICHOLS, as Tax Collector for
Santa Rosa County, Florida; and
LEON M. BIEGALSKI, as
Executive Director of the Florida
Department of Revenue,

    Appellees.
                 _____________________________


On appeal from the Circuit Court for Santa Rosa County.
David Rimmer, Judge.

                          July 25, 2018


ROWE, J.

     Genesis Ministries, Inc. appeals an order granting summary
judgment in favor of Gregory S. Brown and Stan Nichols, as
Property Appraiser and Tax Collector for Santa Rosa County,
Florida. Genesis had filed an action challenging tax assessments
made from 2005 to 2013. Genesis raises several arguments
regarding its entitlement to tax exemption during this period, only
two of which merit discussion. ∗ We agree with the trial court’s
conclusion that Genesis was not entitled to exemption from ad
valorem taxes from 2005 to 2012. However, as to the 2013 tax
year, because the property appraiser failed to comply with the
statutory notice requirements of section 196.193(5), Florida
Statutes (2013), the property appraiser improperly denied
Genesis’s existing tax exemption for 2013. Accordingly, we reverse
the grant of summary judgment with respect to the 2013 taxes and
remand for entry of summary judgment in favor of Genesis
consistent with this opinion.

                         I. Background

     In 1994, Reverend Dr. Michael Palmer formed Genesis
Ministries, Inc. under the laws of Delaware. At or around the same
time, Genesis acquired title to property in Santa Rosa County,
Florida. From 1994 to 2004, Genesis operated a Christian church
and school on the property—Genesis Ministries and Victory
Christian Academy. Palmer also formed a Florida non-profit
corporation, Genesis Ministries, Inc., without specifying the
purpose of the non-profit. Genesis applied for and was granted a
“religious exemption” from ad valorem taxes from 1994 to 2004.

    In 2004, Palmer closed Victory Christian Academy, dissolved
the Florida non-profit Genesis Ministries, and moved to Iowa.
After the school closed, Russell Cookston, a former employee of
Genesis Ministries, entered into a commercial lease and
agreement with Palmer to lease the property where the former
church and school had operated. Cookston formed a new
corporation called Lighthouse of Northwest Florida, Inc. for the
purpose of operating a new Christian church and school—
Lighthouse Ministries and Lighthouse Academy. From 2005 to
2013, Lighthouse of Northwest Florida, Inc. paid rent and operated
the Christian church and school on the property. Genesis, as the
property owner, continued to receive a “religious exemption” from
ad valorem taxes from 2005 to 2012.


    ∗
      We affirm without comment all other issues raised by
Genesis on appeal.

                                2
     In a February 26, 2013 letter, the property appraiser informed
Genesis that it no longer qualified for a tax exemption for the
property. An investigation by the property appraiser revealed that
Genesis had dissolved in 2004. Thus, according to the property
appraiser, Genesis erroneously received exemption from ad
valorem taxes from 2005 to 2012. The property appraiser
indicated it would file a lien against Genesis for recovery of the
amount of taxes exempted from 2005 to 2012, plus penalties and
interest. In the same letter, the property appraiser notified
Genesis that it was revoking Genesis’s tax exempt status for the
2013 tax year.

    In August 2013, Genesis received a standard Truth in Millage
Notice listing the amount of taxes owed for 2013. The county’s
2013 tax rolls were certified on October 18, 2013, and Genesis’s
property was listed as fully taxable with no exemption.

     After seeking explanation from the property appraiser,
Genesis received a letter that the tax determination would not be
changed. Genesis then sold the property and paid the tax lien and
2013 taxes under protest. In September 2014, Genesis sued the
property appraiser, the tax collector, and the executive director of
the Department of Revenue, asserting its entitlement to the
religious exemption from 2005 to 2013 and seeking a refund of the
taxes paid under protest.

     The trial court dismissed Genesis’s complaint on jurisdictional
grounds, finding Genesis was barred from challenging both the
imposition of the tax lien and the denial of the 2013 exemption
because Genesis failed to file suit within 60 days after the
certification of the tax rolls as required under section 194.171(2),
Florida Statutes (2013). Genesis appealed, and this Court
reversed. See Genesis Ministries, Inc. v. Brown, 186 So. 3d 1074,
1082 (Fla. 1st DCA 2016) (Genesis I). We held that the 60-day
period in section 194.171(2) does not apply to actions challenging
a tax lien. Id. at 1079. As to the denial of the 2013 exemption, we
reiterated that the 60-day period does not begin to run if the
property appraiser fails to strictly comply with the applicable
statutory notice requirements. Id. at 1077 (citing Chihocky v.
Crapo, 632 So. 2d 230, 232-33 (Fla. 1st DCA 1994)). We remanded

                                 3
the case, noting that further record development was necessary to
determine whether the property appraiser complied with the
requirements of section 196.193(5), Florida Statutes (2013). Id. at
1080-82.

     On remand and after several months of discovery, the parties
filed competing motions for summary judgment. Genesis argued
it was entitled to exemption because it continuously operated a
Christian church and school on the property through Lighthouse
of Northwest Florida, Inc. The property appraiser argued Genesis
had no involvement with the operation of the Christian church or
school and instead used the property for the purpose of obtaining
substantial lease income. As to the denial of the 2013 tax
exemption, the parties disputed whether the property appraiser
satisfied the statutory notice requirements of section 196.193(5),
Florida Statutes.

    The trial court granted summary judgment in favor of the
property appraiser, finding Genesis was not entitled to the tax
exemption because it held the real property for the production of
commercial rent. This appeal followed.

                           II. Analysis

    We review the trial court’s order granting summary judgment
de novo. Lesnik v. Duval Ford, LLC, 185 So. 3d 577, 580 (Fla. 1st
DCA 2016). “Summary judgment is proper if there is no genuine
issue of material fact and if the moving party is entitled to a
judgment as a matter of law.” Volusia Cty. v. Aberdeen at Ormond
Beach, L.P., 760 So. 2d 126, 130 (Fla. 2000).

     Unless expressly exempted, all real property in the state is
subject to taxation. § 196.001(1), Fla. Stat. (2005). While certain
properties may qualify for an exemption, tax exemptions are
highly disfavored and are strictly construed against the party
claiming them. See Sebring Airport Auth. v. McIntyre, 642 So. 2d
1072, 1073 (Fla. 1994). The claimant has the burden to show
entitlement to tax exemption, and any ambiguity should be
resolved against the taxpayer and against exemption. Volusia Cty.
v. Daytona Beach Racing & Recreational Facilities Dist., 341 So.


                                4
2d 498, 502 (Fla. 1976); Markham v. PPI, Inc., 843 So. 2d 922, 925
(Fla. 4th DCA 2003).

                     A. 2005 to 2012 Taxes

      “All property owned by an exempt entity and used
exclusively for exempt purposes shall be totally exempt from ad
valorem taxation.” § 196.192(1), Fla. Stat. (2005). The law
requires that the exempt entity both own and use the property.
Ocean Highway & Port Auth. v. Page, 609 So. 2d 84, 86 (Fla. 1st
DCA 1992) (“[U]nder the plain language of section 196.192, an ad
valorem tax exemption is only permitted when the property in
question is both owned and used by the tax-exempt entity.”)
(emphasis in original); see also Metropolitan Dade Cty. v. Bros. of
Good Shepherd, Inc., 714 So. 2d 573, 573 (Fla. 3d DCA 1998)
(reversing final judgment, finding that “the property in question,
although concededly used for exempt charitable purposes by an
exempt entity, was not, as the statute requires, ‘owned’ by that
entity”). It is not enough that an exempt entity owns the property
and that the property is being used for exempt purposes. The
exempt entity owner must also be the entity using the property for
exempt purposes. Ocean Highway, 609 So. 2d at 86.

     Here, it was undisputed Genesis owned the property.
However, the evidence before the trial court demonstrated that
Genesis was not the entity that used the property for exempt
purposes. Lighthouse of Northwest Florida, Inc., a distinct and
separate entity, operated the Christian church and school on
Genesis’s property. That a former employee of Genesis formed
Lighthouse does not create a corporate or contractual relationship
between Genesis and Lighthouse. At oral argument, Genesis
admitted that Lighthouse was a completely separate corporate
entity. Because the undisputed evidence shows Genesis was not
the entity that used the property for exempt purposes from 2005
to 2012, it was not entitled to tax exemption during those years.
See § 196.192(1), Fla. Stat. (2005); Ocean Highway, 609 So. 2d at
86.

               B. 2013 Tax Exemption Revocation

    Genesis argues the property appraiser’s denial of the 2013
exemption was invalid as a matter of law because the property
                                5
appraiser failed to comply with the statutory notice requirements.
In order to revoke an existing tax exemption, the property
appraiser must follow the notice requirements outlined in section
196.193(5), Florida Statutes (2013). As we explained in Genesis I,
“section 196.193(1)(c) necessarily contemplates that the property
appraiser is required to provide notice in accordance with
subsection (5) when denying an existing religious exemption.” 186
So. 3d at 1081. Although dicta, we added that the “Legislature has
made clear that the property appraiser’s failure to comply with the
notice requirements in section 196.193(5) has consequences . . .
[the] statutory provision would be meaningless if, as Appellees
argue, Genesis was barred from challenging the denial of its
exemption for 2013 when it was not provided notice of the denial.”
Id. at 1082; § 196.193(5)(b), Fla. Stat. (2013) (“If a property
appraiser fails to provide a notice that complies with this
subsection, any denial of an exemption or an attempted denial of
an exemption is invalid.”).

     Now, with a fully developed record after remand, it is
undisputed that the property appraiser failed to provide Genesis
with the proper notice. The property appraiser’s February 26,
2013 letter to Genesis did not notify Genesis of its right to appeal
the property appraiser’s revocation to the value adjustment board.
See § 196.193(5)(c), Fla. Stat. (2013). And the Truth in Millage
Notice, delivered after the July 1 deadline did not cure the
deficiency in the notice. See § 196.193(5)(a), Fla. Stat. (2013) (“If
the property appraiser determines that any property claimed as
wholly or partially exempt under this section is not entitled to any
exemption . . . he or she shall notify the person or organization . . .
in writing on or before July 1 of the year for which the application
was filed.”).

     Accordingly, with regard to the trial court’s entry of summary
judgment in favor of the property appraiser with respect to the
denial of the 2013 tax exemption, we reverse and remand with
instructions to grant summary final judgment in favor of Genesis.
We affirm the summary judgment order in all other respects.

     AFFIRMED in part, REVERSED and REMANDED in part with
instructions.


                                  6
WETHERELL and WINOKUR, JJ., concur.

                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Douglas L. Smith of Burke, Blue, Hutchison, Walters & Smith,
P.A., Panama City, for Appellant.

Thomas M. Findley of Baker, Donelson, Bearman, Caldwell &
Berkowitz, PC, Tallahassee, for Appellees Gregory S. Brown and
Stan Colie Nichols; Pamela Jo Bondi, Attorney General, and
Timothy E. Dennis, Chief Assistant Attorney General,
Tallahassee, for Appellee Leon M. Biegalski.




                              7